DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior arts of records do not explicitly teach “comparing the calculated difference to a  threshold occurrence difference, the threshold occurrence difference defining a threshold value for a difference between numbers of occurrences for a sub-pattern and a pattern; and managing memory and processing resource usage at the database system by removing the identified data attribute sub-pattern from the set of data Page 2 of 15Application. No. 16/119,960PATENTAmendment dated October 11, 2021Reply to Office Action dated July 9, 2021 attribute patterns, the removing based at least in part on the comparing and the calculated difference being below the identified threshold occurrence difference; and transmitting an indication of the set of data attribute patterns resulting from the FP analysis procedure based at least in part on removing the identified data attribute sub-pattern from the set of data attribute patterns” as recited in independent claims 1, 8, 15.  The dependent claims depends from the independent claims and they are likewise allowed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159